     Case 1:13-cr-00424-KMW Document 104 Filed 04/29/20 Page 1 of 1



                      FIICIIAFTD .w. EBAFTTON ESQ.
                            AII'IT'ORNEY Alt'LAW
                          45O SEVENIT'H AVENI]E
                                      SUIITIE    5OO
                       NEW YORK,NEW YORI.{ 10123
                                      2t2_222_823;v^




Hon Kimba Wood
United States District Court
Southern District of New York                                 AprII29,202A

Re: Jesus Rivera v. United States
28 U.S.C. 2255 Motion
Criminal l3-CR-0424                                              MEMO ENDORSED
Civil l6 CV   5238

Dear Judge Wood

On March 20,2020,I wrote this Court to request more time to complete my reply
                                                                                   to the
Govemment's opposition brief on the above referenced habeas corpus petition.
Unfortunately, I must renew that request. I need another two weeki to get the reply
                                                                                     done

Emergency rules in place in New York have made me responsible for my two
                                                                                children
during the days. My office is closed. I have been responding to health reiated
emergencies for clients who are currently incarcerated. Despite my best
                                                                         efforts, the
emergency situation in place in New York City has made it impossible for me
                                                                                io find
adequate time to complete my reply

I have contacted AUSA Sarah Krissoff, who is handling this case for the Government.
Ms. Krissoff does not object to a two week extension of time to file petitioner's
                                                                                  reply.

I request two further weeks. I will file and serve my reply on or before May 14,2020.
                                                                                      ] Granted.
                                                                                        KMW
I hope this letter finds you well. Thank you for your consideration.


                                             Richard Barton
                                             Attomey for Jesus Rivera
                                             917 796 1087
                                                                   SO ORDERED.

                                                                      Dated: April 28, 2020
                                                                      New York, New York

                                                                      /s/ Kimba M. Wood
                                                                      KIMBA M. WOOD
                                                                      United States District Judge
